Citation Nr: 0930397	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  04-03 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative changes oft the lumbar spine.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from March 1994 to September 
2001.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 rating decision in which the RO granted 
service connection and assigned an initial 10 percent rating 
for a low back disability characterized as mechanical low 
back pain, effective September 18, 2001.  The RO also denied 
service connection for an acquired psychiatric disorder 
(claimed as bipolar disorder).  The Veteran filed a notice of 
disagreement (NOD) in August 2002, and the RO issued a 
statement of the case (SOC) in January 2004.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2004.

As the claim related to the low back involves a request for a 
higher initial rating following the grant of service 
connection, Board has characterized the issue on appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disabilities).

In September 2006, the Board remanded the matters on appeal 
to the RO, via the Appeals Management Center (AMC), in 
Washington, D.C., for additional development.  After 
accomplishing further action, the AMC continued the denials 
of each claim (as reflected in a December 2007 supplemental 
SOC (SSOC)).

In August 2008, the Board denied the claim for service 
connection for an acquired psychiatric disorder and remanded 
the claim for higher rating for low back disability to the 
RO, via the AMC, for additional development.  After 
completing the requested actions, in August 2008, the AMC 
recharacterized the disability as degenerative changes of the 
lumbar spine, and awarded a higher initial rating of 20 
percent, also effective September 18, 2001As even higher 
ratings are  available for this disability, and the Veteran 
is presumed to seek the maximum available benefit for a 
disability, the claim for a  higher  initial r rating remains 
viable on appeal See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Also in  August 2008, the RO granted service connection and 
assigned an initial 10 percent rating for left lower 
extremity radiculopathy associated with degenerative changes 
of the lumbar spine, effective June 1, 2007.  As the Veteran 
has not expressed disagreement with either the assigned 
disability rating or effective date, no matter regarding that 
disability is presently  before the Board.  Hence, as 
reflected below, the Board will only consider the rating 
assigned for that disability in addressing the whether the 
Veteran is entitled to higher rating by combining separate 
ratings for orthopedic and neurological manifestations of 
back disability, since June 1, 2007. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Medical evidence from the September 18, 2001 effective 
date of the grant of service connection to September 22, 2002 
does not show that the Veteran's low back disability was 
manifested by severe lumbosacral strain, severe limitation of 
motion of the lumbar spine, or any  intervertebral disc 
syndrome (IVDS).

3.  Medical evidence from September 23, 2002 to September 25, 
2003 does not show that the Veteran's low back disability was 
manifested by severe lumbosacral strain, severe limitation of 
motion of the lumbar spine, separately ratable neurological 
manifestations, or IVDS.

4.  Medical evidence since September 26, 2003 does not 
reflect  forward flexion of the thoracolumbar spine to 30 
degrees or less; the evidence since June 1, 2007 also does 
not provide a basis for assigning a higher combined rating 
for orthopedic and neurological manifestations of disability 
from that date.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative changes of the lumbar spine are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.49, 4.71, 4.71a, Diagnostic Codes 5292, , 5295 (as in 
effect prior to September 23, 2002); Diagnostic Codes 5292, , 
5295 (as in effect from September 23, 2002 to September 25, 
2003); General Rating Formula for Diseases and Injuries of 
the Spine (as in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an April 2004 post-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate a claim for a higher rating, as 
well as what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.  The April 2004 letter included a request 
that the Veteran  submit any evidence in his possession 
pertinent to the claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3,159 then effect).  

Post rating, , a September 2006 letter provided the Veteran 
with general information pertaining to VA's  assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations (consistent 
with Dingess/Hartman).  Moreover, the December 2007 SSOC set 
forth the applicable former and revised criteria for rating 
the disability under consideration, thus providing notice of 
the criteria for higher ratings for the disability.  After 
the issuance of the above-described notice, and  opportunity 
for the Veteran to respond, the August 2008 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the above-described notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, post-service VA 
outpatient treatment records, and the report of a VA 
examination conducted in June 2007.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim on appeal, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on this aspect of 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court)noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

Historically, by rating action of November 2001, the RO 
granted service connection for mechanical low back pain and 
assigned an initial rating of 10 percent under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5295 for lumbosacral 
strain, effective September 18, 2001.  The Veteran filed an 
NOD to the assigned rating, and in the August 2008 rating 
decision the RO granted an increased rating of 20 percent, 
September 18, 2001.  The RO evaluated the Veteran's 
disability under Diagnostic Code 5242 for degenerative 
arthritis of the spine.  

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome (IVDS) were revised, and, 
effective September 26, 2003, VA revised the criteria for 
rating all disabilities of the spine, including lumbosacral 
strain.  As there is no indication that the revised criteria 
are intended to have a retroactive effect, the Board has the 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
criteria,  and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, as applicable, and 
has given the Veteran notice of both criteria in the SOC and 
SSOCs.  Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria, as appropriate.

A.  Rating Criteria prior to September 23, 2002

Prior to September 23, 2002, a 20 percent rating was 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A maximum 40 percent 
rating required severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Considering the pertinent evidence in light of the criteria 
of former Diagnostic Code 5295 (as in effect prior to 
September 23, 2002), the Board finds that the findings prior 
to September 23, 2002 provide no basis for more than the 
assigned 20 percent rating under former Diagnostic Code 5295.

The report of a March 2000 MRI of the lumbar spine reveals 
that the vertebral bodies are of normal height and position 
but that that there was a small left paracentral disc 
protrusion at L5-S1.

The report of a July 2001 Medical Evaluation Board reflects a 
two-year history of chronic low back pain and a small left 
paracentral disc protrusion at L5-S1 shown on MRI in March 
2000.  Range of motion consisted of forward flexion to 35 
degrees, extension to 15 degrees, and side bending to 20 
degrees bilaterally.  The Veteran reported pain in all planes 
except with rotation.  The lower extremities revealed 5/5 
strength bilaterally, normal reflexes bilaterally, and intact 
sensation to light touch.  There was slight tenderness to 
palpation of the paravertebral muscles bilaterally.  The 
Veteran had a negative straight leg raise testing without 
pain.  He had pain on squatting but was able to toe-to-heel 
walk without problems.  The diagnosis was chronic low back 
pain with L5-S1 paracentral disc protrusion, not improving 
with conservative therapy.

The Board finds that the medical evidence noted above does 
not show symptoms that warrant a rating in excess of 20 
percent prior to September 23, 2002.  Without evidence of 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space or 
some of the above with abnormal mobility on forced motion, 
the criteria of a 40 percent rating under former DC 5295 are 
not met.  Indeed, the Veteran's disability arguably does not 
even meet the criteria for a 20 percent rating under this 
code as there is no evidence of muscle spasm on extreme 
forward bending or unilateral loss of lateral spine motion in 
a standing position.

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect prior to September 23, 2002.  

Former Diagnostic Code 5292 provided that a 20 percent rating 
was assignable for moderate limitation of motion of the 
lumbar spine and a maximum 40 percent rating was assigned for 
severe limitation of motion of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  

[Parenthetically, the Board notes that, for comparison 
purposes, forward flexion to 90 degrees, and extension, 
lateral flexion, and lateral rotation to 30 degrees, each, 
are considered normal ranges of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, Plate V (-2008).]. 

Although the Veteran may have had moderate to severe 
limitation of forward flexion, he had only moderate 
limitation of extension and slight to moderate limitation of 
lateral flexion.  Thus, his disability did not more nearly 
approximate severe limitation of motion of the lumbar spine 
to warrant a 40 percent rating under Diagnostic Code 5292.  
In addition, there is no evidence of vertebral fracture or 
ankylosis of the lumbar spine, so former Diagnostic Codes 
5285 and 5289 are inapplicable.  Likewise, although the 
Veteran was shown to have a slight disc protrusion at L5-S1, 
no actual disc disease was diagnosed or shown; indeed, 
examination revealed that strength and sensation of the lower 
extremities were normal bilaterally.  Hence, evaluation of 
the disability as IVDS under former Diagnostic Code 5293 for 
the time frame under consideration is, likewise, 
inappropriate.  

B.  Rating Criteria from September 23, 2002 to September 25, 
2003

As indicated above, Diagnostic Codes 5292 and 5295 remained 
unchanged through September 25, 2003.  As noted above, and 
without any additional evidence from this time period, a 
higher rating remains unwarranted under these codes.

The record also presents no basis for assignment of any 
higher rating under any alternative rating criteria during 
the period in question.  In this regard, there is no evidence 
of vertebral fracture or ankylosis of the lumbar spine, so 
former Diagnostic Codes 5285 and 5289 remain inapplicable.  

Effective September 23, 2002, IVDS (still rated under 
Diagnostic Code 5293) was to be evaluated by one of two 
alternative methods: on the basis of total duration of 
incapacitating episodes over the previous 12 months, or, 
alternatively, by combining under 38 C.F.R. § 4.25 separate 
ratings for its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher rating.  
For purposes of evaluation under former Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurological 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).

However, as there was no evidence of IVDS during this time 
frame, the provisions of revised Diagnostic Code 5293 are, 
likewise, inapplicable.

C.  Rating Criteria from September 26, 2003

Effective September 26, 2003, the criteria for rating all 
spine disabilities, to include IVDS, are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  The revised criteria provide that IVDS is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (to include consideration 
of separate ratings for orthopedic and neurological 
manifestations) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent rating is assignable for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assignable where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assignable for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right lateral rotation.  

Considering the pertinent evidence in light of the above, the 
Board finds that the pertinent evidence  since September 26, 
2003 provide no basis for more than the assigned 20 percent 
rating under revised Diagnostic Code 5242.  

The report of a June 2007 VA examination reflects a history 
of chronic pain and of missing work once in the previous 12 
months for 48 hours.  The Veteran reported experiencing a 
flare-up once a year that lasts one to two days.  He denied 
urinary and fecal incontinence.  He reported being able to 
walk more than one quarter mile but less than one mile.  
Range of motion of the thoracolumbar spine consisted of 
forward flexion to 50 degrees, extension to 15 degrees, right 
lateral flexion to 25 degrees, left lateral flexion to 15 
degrees, and right lateral rotation to 20 degrees.  Motor and 
reflex examinations of the lower extremities were normal, and 
sensory examination showed normal sensation in the right 
lower extremity but decreased sensation in the left lower 
extremity.  The examiner noted that there was no additional 
loss of motion on repetitive use.  Diagnoses were 
thoracolumbar condition with degenerative changes on x-ray 
with chronic pain and decreased mobility, and left lower 
extremity radiculopathy.

The Board finds that the medical evidence noted above does 
not show symptoms that warrant a rating in excess of 20 
percent under the current General Rating Formula.  With 
forward flexion to 50 degrees, the Veteran's disability does 
not meet the criteria for a 40 percent rating.  

While, under Note (1) of the General Rating Formula for 
revised Diagnostic Codes 5235-5243, VA must continue to 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected lumbar spine disability, 
such would not be the case here.  As indicated above,  the 
Veteran has only been awarded  service connection, and 
assigned a separate 10 percent rating, for left lower 
extremity radiculopathy associated with his degenerative 
changes of the lumbar spine, effective January 1, 2007.  
Prior to this date, no separately ratable neurological 
manifestations were medically shown.  Moreover, as discussed 
above, no more than a 20 percent rating is assignable for 
orthopedic manifestations,  the Veteran has not appealed the 
separate 10 percent rating assigned for radiculopathy as a 
neurological manifestation, and there is no basis for 
separate rating for any additional neurological 
manifestation(s), such as bowel or bladder impairment.  
Hence, this method likewise no basis for assignment of more 
than the Veteran has been assigned since January 1, 2007.

The Board also points out that, as indicated above, as of 
September 26, 2003, the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, provides an 
alternative basis for rating IVDS.  Again, however, IVDS has 
not been medically shown.  [Parenthetically, the Board notes 
that, even if this method of evaluating disability was 
available to the Veteran, there is s no medical evidence that 
the Veteran's degenerative changes of the lumbar spine would 
warrant a higher rating if rated on the basis of 
incapacitating episodes.  The record does not show that bed 
rest has been prescribed by a physician, nor does the record 
include objective evidence otherwise establishing 
incapacitating episodes.  The Board notes that the Veteran 
reported missing 48 hours of work in the prior 12 months at 
the time of the VA examination.  Even if the Board were to 
assume, arguendo, that he suffered from an incapacitating 
episode at that time, his own assertions do not support a 
finding  that he had incapacitating episodes having a total 
duration of at least four weeks during a prior 12-month 
period, as is required for a higher rating of 40 percent on 
the basis of incapacitating episodes.].

D.  All Periods

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, the Board finds that the 20 percent 
rating properly compensates the Veteran for the extent of his 
functional loss due to pain and other factors set forth in §§ 
4.40 and 4.45 for each relevant period.  Although the Veteran 
reported a history of fatigue, decreased motion, stiffness, 
spasms, and pain during the June 2007 examination, the Board 
notes the examiner's observation that there was no additional 
loss of motion on repetitive use.  The Board also emphasizes 
that, under the General Rating Formula in effect since 
September 26, 2003, the criteria are applied with and without 
symptoms such as pain.

Additionally, the Board finds that there is no showing that, 
at any point since the September 18, 2001 effective date of 
the grant of service connection, the disability under 
consideration has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited in the August 2008 SSOC).  In this regard, the Board 
notes that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating for the period).  In this 
regard, the Veteran only missed 48 hours of work in the year 
prior to the June 2007 VA examination, and the examiner noted 
that the disability would have no significant effects on the 
Veteran's usual occupation.  There also is no evidence that 
the disability has necessitated frequent periods of 
hospitalization, or has otherwise rendered inadequate the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability under 
consideration, pursuant to Fenderson, and that the claim for 
a higher, initial rating for degenerative changes of the 
lumbar spine must be denied.  In reaching these conclusions, 
the Board has considered the applicability of   the benefit-
of-the-doubt doctrine, but finds that the preponderance of 
the evidence is against assignment of any higher rating.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 20 percent for degenerative 
changes of the lumbar spine is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


